NUMBER 13-13-00457-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JONATHAN RIVERA,                                                            Appellant,

                                            v.

THE STATE OF TEXAS,                                                          Appellee.


                    On appeal from the 94th District Court
                         of Nueces County, Texas.


                                       ORDER

               Before Justices Rodriguez, Garza, and Perkes
                             Order Per Curiam
       Currently pending before the Court is appellant's request to review the record and

request for an extension of time to file a pro se brief in the above-referenced cause.

Appellant's counsel has filed an Anders brief herein and appellant has been unable to

examine the record so that he can file a pro se brief.

       Accordingly, it is hereby ORDERED that the trial court ensure that appellant has
the opportunity to fully examine the appellate record on or before February 24, 2014, and

it is FURTHER ORDERED that the trial court notify this Court as to the date upon which

the appellate record was made available to appellant.

       Appellant’s motion for extension of time to file a pro se brief is GRANTED.

Appellant shall have sixty (60) days from the day the appellate record was first made

available to him to file his pro se brief with this Court.

                                                    PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
26th day of February, 2014.




                                               2